Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to approval by the Court:
That the merchandise and issues involved in the instant appeals to reappraisement are similar in all material respects to the merchandise and issues involved in United States v. J. J. Gavin & Co., Inc. (Soeldner-Heyman Company), Reappraisement No. 7808;
That on or about the dates of exportation such merchandise was freely offered for sale to all purchasers for home consumption in the principal market of India in the usual wholesale quantities and in the ordinary course of trade, in condition, packed ready for shipment to the United States at the following prices:
Dubak quality — 73 Rs. 8 Annas 9 Pi per ton of 2,240 lbs.
Besta quality — 80 Rs. 8 Annas 9 Pi per ton of 2,240 lbs.
That on or about the dates of exportation such or similar merchandise was not freely offered for sale in India for export to the United States;
That the record in United States v. J. J. Gavin & Company, Inc., Reappraisement No. 7808 be received in evidence and the instant appeals to reappraisement submitted on such record and this stipulation.
On tbe agreed facts I find tbe foreign value, as tbat value is defined in section 402 (c) of tbe Tariff Act of 1930, as amended by section 8 of tbe Customs Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat sucb values are as follows:
Dubak quality — 73 Rs. 8 Annas 9 Pi per ton of 2,240 lbs.
Besta quality — 80 Rs. 8 Annas 9 Pi per ton of 2,240 lbs.
Judgment will be entered accordingly.